02-10-519-CR













 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00519-CR
 
 



Yajaira salas 


 


APPELLANT




 
V.
 




The State of Texas


 


STATE 



 
 
------------
FROM CRIMINAL
DISTRICT COURT NO. 1
OF TARRANT COUNTY
------------
MEMORANDUM
OPINION[1]
----------
          A jury convicted Appellant Yajaira
Salas of intentionally or knowingly committing injury to a child causing bodily
injury and assessed her punishment at ten years’ confinement, probated for ten
years.  She filed a timely motion for new
trial and notice of appeal.  The trial
court subsequently granted her motion for new trial.  On December 29, 2010, we notified Appellant
in writing that based on the trial court’s granting of her motion for new trial, this appeal could now be moot.  We indicated that unless Appellant or any
party filed by January 10, 2011 a response for continuing the appeal, we would
dismiss it.  We have received no
response.
          Accordingly, because the granting of
the motion for new trial restored the case to its position before trial,[2] we dismiss
this appeal as moot.[3]
 
 
PER CURIAM
 
PANEL:  DAUPHINOT, GARDNER, and WALKER, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  February 17, 2011




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 21.9.


[3]See Tex. R. App. P. 43.2(f).